Order unanimously affirmed without costs. Memorandum: Defendant moved for summary judgment to dismiss the complaint on the ground that plaintiff did not suffer a "serious injury” (see, Insurance Law § 5102 [d]). Supreme Court correctly denied the motion. Defendant’s contention that a chiropractor is an incompetent witness to *1011establish serious injury in this case is without merit (see, Badke v Barnett, 35 AD2d 347). (Appeal from Order of Supreme Court, Monroe County, Willis, J.—Negligence.) Present —Dillon, P. J., Boomer, Pine, Balio and Lowery, JJ.